Gantt, P. J.
— This is a suit in equity to obtain a decree of title to a tract of land, containing about ten acres, near Marshall, Saline county, Missouri. The plaintiffs are the heirs at law of Frederick Fulkerson, deceased, and the defendants are Barnabas Sappington and the heirs at law of Frank Sappington, who has died since this cause was submitted.
From 1868 to 1874, Barnabas Sappington was treasurer of Saline county. He was a man of small means. As treasurer he kept his account with the banking house of Cordell & Montague. In 1871, Barnabas Sappington bought of John W. Bryant the lands in suit, and in payment therefor gave a check on Cordell & Montague for $2,100. He caused Bryant to convey the land to one J. H. Eakin. Eakin held the land in this secret trust from September, 1871, until February *48412, 1873, when, at the request of Barnabas Sappington,' he conveyed it to E. D: Montague. Montague also held it in secret trust. He gave nothing for the land, nor was there any written evidence of how he held it.
In the fall of 1873, Barnabas Sappington became and was wholly insolvent. His financial condition became known, and, in obedience to public demand, he resigned his office of treasurer on December 23, 1873. At the time of his resignation he was indebted to Saline county and its different funds to the amount of $6,000. In October or November, he made a note to Cordell & Montague for $3,000, with Isaac N. Elzea as security.
When Elzea learned in December, that Barnabas was about to default, he demanded to be released from the note. Barnabas then applied to his brother, Frank Sappington, to go on this note as surety instead of Elzea. Frank Sappington, in his answer, alleged that Elzea insisted on being released as surety, and makes the very peculiar allegation “that said Montague was not able to pay the same,” and proceeds to set up that for the purpose of securing Cordell & Montague and releasing Elzea, he, Frank, as surety, signed a new note to Cordell & Montague for $3,000, payable three years after date, and bearing date December 10, 1873. On the eleventh of December, Barnabas Sappington executed a deed of trust, whereby he conveyed his homestead of nine and one-half acres near Marshall, to save Frank Sappington from loss by reason of his suretyship on said note to Montague and Cordell.
Frank Sappington testified as to his becoming a party to the note as follows: ‘At the time the arrangement was entered into between myself, Montague and Barney, I heard rumors of Barney’s condition. Before signing the note in Elzea’s stead, I examined the records to see the condition of the title to the land in suit, to ascertain whether I would be safe, and found, as I supposed, that I would be;” that he did not make further inquiry, when he heard rumors of *485Barney’s condition, because be thought it was none of his business.; that it was a delicate matter to be inquiring into another man’s financial condition ; that Barney, his brother, came to him to go on the note to release Elzea, and after examining the title he consented to do so ; that he was not present when Montague executed the written contract of sale from Montague to him ; did not know that they were delivered to him before it was recorded; that Barney might have had that and the deed of trust securing the note recorded and delivered to him afterwards ; that he knew early in January, 1874, of Barney’s default; that he paid the note as the indorsements appeared on it as follows: $300 April 19, 1875; $1,442.44, December 10, 1875; the remainder in small payments from May 23, 1876 to December 24, 1878; that in a recent sale of Barney’s homestead to Leverett Leonard he had reserved all of the amount paid by him on the note to Cordell & Montague, over and above the $1,500 consideration for the land in controversy.
Barnabas was a witness, in behalf of Prank and himself. He does not explain in his testimony how Montague came to make this contract with Frank in his absence. He does not inform us whether he consented to that contract or not. He does not explain how it was, that he still remained liable on the $3,000 note to Cordell & Montague and kept his own home mortgaged for its payment, whereas, if the sale to Frank was tona fide, Frank owed half of that sum himself to Cordell & Montague.
Cordell & Montague were witnesses also, but they cannot explain this. Indeed, Cordell was astonished to learn that it was claimed that Frank’s contract for the land had anything to do with this note. He disclaimed it.
Frederick Fulkerson who was one of Barnabas Sappington’s sureties on his official bonds, and who was sued for his defalcation, bought the land in suit at the *486execution sale under the judgment in favor of Saline county against Barnabas and his sureties. His deed is dated June 15, 1878. E. D. Montague conveyed the land to Prank Sappington on March 6, 1879.
The circuit court found for the defendant and dismissed plaintiffs’ bill, and from that decree they appeal to this court.
The purchase of this land by Barnabas Sappington, and his ownership of it, from the beginning to the end, have all the badges of fraud. It was paid for by an illegal use of the county’s funds in his hands as treasurer. The title was taken in Eakin on the flimsy pretense that he did this because he could buy it cheaper in this way; but why keep it in Eakin’s name, after the occasion for so doing ceased?
But the secret trust did not end with Eakin. After keeping it in Eakin’s name from September 30, 1871, to February 12, 1873, without consulting Montague, he caused Eakin to convey it to Montague. It remained covered up in Montague’s hands, until the public clamor demanded his resignation as treasurer. Knowing that he was a defaulter to the amount of $6,000, he did not convey this land to his sureties, who must make good his default, but he voluntarily, and in the absence of Prank Sappington, had Montague make out and acknowledge the contract of sale to Prank Sappington. This so-called contract smacks strongly of fraud throughout. There is no colloquium as to the value of the land. No agreement by Prank to pay $1,500 for it; not a word as to how this sale came to be made.
The giving of three years’ time to a hopelessly insolvent man was itself a badge of fraud. But more than this, if Prank Sappington bought this land that day and the consideration is a part of the note, why is Barney Sappington still securing Prank for $3,000, and why is Barney taking the money that he owed the county and his sureties, and paying.interest on Prank’s half of $3,000? Why swell the amount of his indebtedness ?
*487But this contract stands upon this paper writing alone. An instrument executed voluntarily by an insolvent debtor and placed upon the records of the county to mislead, hinder and delay his creditors. It requires too much credulity to believe, that Prank Sappington, living in the same county seat, having an office in the same courthouse, bearing the relation of brother to Barnabas Sappington, did not know the purpose of this secret trust. According to his own testimony he heard rumors, and then deliberately closed his ears.
Prank knew this land was held in secret trust; he knew of Barney’s embarrassment; the law stamped Barney’s transactions .in this land in his financial condition fraudulent as to his creditors, and Prank had such notice in equity and good conscience that he and his heirs cannot be permitted to hold this land exempt from the claim of his creditors and especially of the sureties who have been compelled to make good the very money that went into this land.
As much as we are disposed to defer to the judgment of the trial court in equity cases, we are not able to affirm the judgment in this cause. The facts are so clear that we must draw our own conclusions, and we feel compelled under the evidence in this cause to decide that the contract made and entered into by E. D. Montague, December 10, 1873, and subsequently ripening into the deed of March 6, 1879, from Montague to Prank Sappington was made with the intent to hinder and delay the creditors of Barnabas .Sappington ; that the sheriff’s deed to Frederick Fulkerson conveyed the equitable interest of Barney Sappington, to whose use Montague held said land, and that respondents as the heirs of Prank Sappington hold this land in trust for the appellants; and, so holding, a decree will be entered divesting the title of respondents and vesting it in appellants.
All the judges of this division concur.